DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Objections
Claim 1 is objected to because of the following informalities:  “each of said compression element” should read each of said compression elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krondorfer (US 8210276) further in view of Kimoto (US 2013/0331016). 

Regarding claim 1 Krondorfer discloses a vibration-reducing component (Fig. 2) comprising a compressible elastic member (Fig. 2 item 14) and a compression element (Fig. 2 item 10, 16, 20), wherein said compression element is connected to said compressible elastic member element at first and second spaced locations of said compressible elastic member spaced in the direction of an elastic element axis, extends continuously along said compressible elastic member between said first and second spaced locations (Fig. 2), and applies a compressive force to pre-load said compressible elastic member, wherein said compression element is flexible in at least one direction other than the direction of said compressive (Col 3 lines 35-45) and applies said compressive force in the direction of said elastic element axis, said compression element comprises a plurality of individual compression elements, at least a portion of each of said individual compression elements being spaced from the other of said individual compression elements in a direction transverse to said elastic element axis. (Items 10, 16, and 20 work together to compress item 14 as is disclosed in Col 3 lines 44-45.)

Krondorfer is silent regarding a plurality of individual compression elements being spaced apart. 
	However, Kimoto teaches using several compression elements (Fig. 3 item 13) to secure and elastic element (Fig. 3 item 15) in place by applying the compression elements in a symmetrical layout around the elastic elements (Fig. 3). The advantage of having multiple locations and several compression elements is to securely fasten an elastic element in place to reduce vibration transferring – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result of securing an elastic vibration reduction element in place.. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the securing of the elastic element of Krondorfer with element 20 to include multiple of item 20 and symmetric spacing. The combination would result in having two individual compression elements on a respective opposite side of said compressible elastic member transvers to said elastic element axis

Regarding claim 6 which depends on claim 1, Krondorfer is silent regarding a vibration-reducing component according to claim 5 wherein said plurality of compression elements comprises two said individual compression elements each of which is on a respective opposite side of said compressible elastic member transvers to said elastic element axis. (The multiplying of item 20 the compression element would satisfy having two elements on respective sides of the axis)
	

(the combination would have coplanar linear tensioning elements because they would run from item 10 to item 16 of Krondorfer)

Regarding claim 8 which depends on claim 7, Krondorfer further teaches a vibration-reducing component according to claim 7, further comprising two flanges, each of said two flanges being attached to said compressible elastic member at a respective one of said first and said second locations and each of said individual compression elements is connected to said two flanges. (See annotated figure below)

    PNG
    media_image1.png
    384
    519
    media_image1.png
    Greyscale


Regarding claim 9 which depends on claim 8, Krondorfer teaches discloses a vibration-reducing component according to claim 8 wherein said compressive compressible elastic member element is tubular. (The shape of item 14 can be considered tubular)


Regarding claim 10, which depends on claim 1, Krondorfer further discloses equipment (Fig. 1) having one or more tools (Fig. 1 item 54) and a handle (Fig. 1 item 12) connected to at least one of said tools at one end and structure for controlling operation of said at least one of said tools by an operator at (Fig. 1 item 14, 16, 18).

Regarding claim 11 which depends on claim 10, Krondorfer further discloses equipment according to claim 10 wherein at least a portion of said handle is in the direction of said elastic element axis.(See annotated figure below and Col 3 lines 40-45)

    PNG
    media_image2.png
    849
    619
    media_image2.png
    Greyscale

Regarding claim 12 which depends on claim 11, Krondorfer in view of Kimoto further teaches equipment according to claim 11 wherein said compression element comprises two individual compression elements on respective opposite sides of said compressible elastic member transverse to said elastic element axis (See discussion of claim 6 above).

( See discussion of claim 8 regarding the limitations of two linear tensioning elements. The orientation of the equipment can be changed such as 90 degrees counter clockwise from the orientation shown above. The additional resistance to external forces is not claimed in relation to any other resistance and thus item 14 can be considered to having additional resistance in any direction)

Regarding claim 14 which depends on claim 12, Krondorfer further discloses equipment according to claim 12 further comprising a bearing that allows rotation of said handle with respect to said at least one of said tools (Col 3 line 30, states item 18 is threaded which would allow rotation).

Regarding claim 15 which depends on claim 1, Krondorfer further discloses a vibration-reducing component according to claim 1, further comprising a first flange at said first location engaging one end of said compressible elastic member, a second flange at said second location engaging an opposed end of said compressible elastic member, and each of said compression elements is connected to said first and second flanges applying said compressive force. (See claim 8 discussion regarding the two flanges. Item 20 is discloses as a cable Col 3 line 37-38)

Regarding claim 16 which depends on claim 15, Krondorfer further in view of Kimoto discloses a vibration-reducing component according to claim 15 wherein said compression element first and second spaced cables. (Kimoto teaches the duplication of the cable item 20 of Krondorfer)


(The stiffness of a material being affected by a compressive force is an inherent characteristic of elastic materials. The momentary stiffness of a material is related to how much the material will elongate compared to the amount of force imparted on the material. As made apparent by Mark pg. 900 Figure 6, the stress-elongation curve of rubber is curved signifying the change in stiffness at varying stresses.).

Regarding claim 21 which depends on claim 1, Krondorfer further discloses a vibration-reducing component according to claim 1 wherein said compressive force alters the resistance of the vibration-reducing component to external forces applied to the vibration-reducing component. (See claim 17 regarding altering resistance)

Regarding claim 22 which depends on claim 1, Krondorfer further discloses a vibration-reducing component according to claim 1 further comprising a support element that extends from the compressible elastic member to at least at least one of said individual compression elements. (Fig. 2 item 16.)

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krondorfer (US 8210276) further in view of Kimoto (US 2013/0331016) further in view of Burnett (US 5657674). 

Regarding claim 2 which depends on claim 1, Krondorfer discloses item 14 as an elastic synthetic element bus is silent regarding the material of the compressible elastic element being polyurethane. However, Burnett teaches a compressible elastic element as polyurethane (col. 5 lines 4-5, and col 6 lines 24-27 teaches polyurethane as a material to be used in impact absorption and a known elastomeric element). The advantage of a compressible elastic element being use of a known technique to improve similar devices (methods, or products) in the same way. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify a vibration reducing component as disclosed by Lutz, with a polyurethane material as taught by Burnett, to use a known technique to improve similar devices (methods, or products) in the same way.

Regarding claim 3 which depends on claim 2, Krondorfer in view of Burnett further discloses a vibration-reducing element according to claim 2 wherein said polyurethane is 95A durometer (col. 6 lines 35-36 teach a range of durometer hardness including the stated 95 value).

Allowable Subject Matter

Claim 18 contains allowable subject matter.
The prior art of record fails to disclose, teach, or fairly suggest the means for placing said compressible elastic member into compression to alter the vibration-reducing properties of the vibration-reducing component. Examiner notes that this “means plus function” language is being interpreted under 112(f) and thus all of the structure shown in Fig. 5 of applicant’s drawings and described in the specification as being part of the means for creating this compression including but not limited to items 60, 62, 66, and 67, and the layout as described in the drawings and specification is being read as part of the claimed limitations 
The prior art of record that comes closest to teaching these limitations is Krondorfer (US 8210276). Krondorfer teaches means for placing an elastic element in compression to alter the vibration reducing properties of the vibration reducing component. However, Krondorfer fails to teach the exact structure as disclosed by applicant’s specification. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues Kimoto is directed to a grinding wheel and not to an elastic element position between a handle and a motor, and because of this the combination proposed in untenable and would not have resulted in the claimed invention. Examiner notes both Kimoto and Krondorfer are from the same field of endeavor as the claimed invention which is vibration reduction, and is reasonably pertinent to the problem faces by the inventor which is holding a compressible elastic member in place between an auctioning tool and the handle of a tool. Therefore the art is considered analogous, see MPEP 2141.01(a) I. Therefore the combination is held.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731                                                                                                                                                                                                        
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731